IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00143-CR

JOE LUIS BECERRA,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 14-03925-CRF-361


                         MEMORANDUM OPINION


      Joe Luis Becerra appeals from a conviction for possession of a firearm by a felon.

TEX. PENAL CODE ANN. § 46.04. Becerra complains that his right to a twelve-person jury

pursuant to Article V, Section 13 of the Texas Constitution was violated because an

alternate juror was present during deliberations and that the presence of the alternate

juror during deliberations violated Articles 33.01, 33.011, and 36.22 of the Code of
Criminal Procedure. Because we find no reversible error, we affirm the judgment of the

trial court.

        On original submission, this Court held that Becerra had failed to preserve his

complaints regarding the alternate juror because his objection was not made timely. See

Becerra v. State, No. 10-17-00143-CR, 2019 Tex. App. LEXIS 4850, 2019 WL 2479957 (Tex.

App.—Waco June 12, 2019). The Court of Criminal Appeals reversed, stating that the

objection was made timely because it was made when Becerra's trial counsel became

aware of the error. See Becerra v. State, 620 S.W.3d 745, 748 (Tex. Crim. App. 2021). The

Court of Criminal Appeals remanded the proceeding for us to consider the merits of

Becerra's issues.

THIRTEENTH JUROR

        In his first issue, Becerra complains that his right to a jury composed of only twelve

persons pursuant to Article V, Section 13 of the Texas Constitution was violated because

an alternate juror was present during part of jury deliberations in the guilt-innocence

phase of the trial. In his second issue, Becerra complains that the presence of the alternate

juror during jury deliberations violated Articles 33.01, 33.011, and 36.22 of the Code of

Criminal Procedure.

        Article V, Section 13 of the Texas Constitution and Article 33.01 of the Code of

Criminal Procedure direct that juries in district courts are to contain twelve members.

TEX. CONST. Art. V, Sec. 13; TEX. CODE CRIM. PROC. ANN. art. 33.01. Alternate jurors are


Becerra v. State                                                                        Page 2
permitted to be selected and sworn in, and Article 33.011(b) of the Texas Code of Criminal

Procedure states that an alternate juror, if not called upon to replace a regular juror, shall

no longer be discharged at the time the jury retires to deliberate but shall be discharged

after the jury has rendered a verdict. TEX. CODE CRIM. PROC. ANN. art. 33.011(b). The

statute does not give direction as to the whereabouts of the alternate juror during

deliberations or if allowed to be in the jury room, the permitted extent, if any, of their role

in deliberations. However, Article 36.22 of the Texas Code of Criminal Procedure states

that "[n]o person shall be permitted to be with a jury while it is deliberating." TEX. CODE

CRIM. PROC. ANN. art. 36.22.

        In this proceeding, voir dire was conducted by the elected judge of the district

court. An alternate juror was selected during voir dire. A visiting judge conducted the

rest of the trial after voir dire was completed. When the jury retired to begin its

deliberations as to guilt or innocence, the alternate juror went into the jury room with the

panel. Around forty-five minutes later, the State advised the bailiff that the alternate was

in the jury room with the jury, and the bailiff brought it to the attention of the trial court.

The trial court removed the alternate juror and placed him in a separate room.

        The trial court then conducted a hearing regarding the alternate juror. The trial

court and the attorneys for the State and Becerra discussed the analysis and holding in

Trinidad v. State, 312 S.W.3d 23 (Tex. Crim. App. 2010) in order to determine how to

proceed. The State requested an instruction to be given to the jury to disregard any


Becerra v. State                                                                         Page 3
participation by the alternate juror. The trial court agreed to give an instruction. Counsel

for Becerra agreed with the substance of the instruction but asked for a mistrial "based on

the presence of the juror, preserving any error, if any" even though he informed the trial

court he did not have any indication of harm at that point. Counsel for Becerra did not

seek to question the alternate juror or other jurors regarding what the alternate's

participation in deliberations had been or whether the alternate had impacted any juror's

vote. The trial court overruled Becerra's motion for mistrial and called the jury back to

give them an instruction.

        The instruction given to the jury was as follows:

        Members of the jury, jury deliberations began at 9:45 a.m. At 10:31 a.m., the
        Court realized that the alternate juror, [alternate juror], was allowed into
        the jury room by mistake and [alternate juror] was at that time asked to
        separate from the jury. [Alternate juror] has been placed in a separate room
        over here and he will continue to serve as the alternate juror in this case. He
        simply cannot be present during the deliberations of the 12 jurors.

        You are to disregard any participation during your deliberations of the
        alternate juror, [alternate juror]. And following an instruction on this extra
        note that the Court received, you should simply resume your deliberations
        without [alternate juror] being present.

        The jury was then sent back into the jury room to resume deliberations and it

returned a verdict of guilty, which was confirmed when the members of the jury panel

were polled individually.

        After trial, Becerra filed a motion for new trial in which he alleged violations of

Texas Constitution Article V, Section 13 and Articles 33.01, 33.011, and 36.22 of the Code


Becerra v. State                                                                          Page 4
of Criminal Procedure. Becerra attached an affidavit to the motion. One of the original

twelve jurors signed the affidavit. In the affidavit, the juror stated that the alternate juror

voted on the verdict of guilty prior to the time that the bailiff discovered the alternate

juror's presence; the remaining panel did not vote again on the issue of guilt or innocence

after the alternate was removed.

        At the hearing on the motion for new trial, the State objected, under Texas Rule of

Evidence 606(b), to the admission of the affidavit. The trial court admitted the affidavit

but overruled the motion for new trial.

        Becerra's issues are framed as a constitutional violation pursuant to the Texas

constitution and statutory violations pursuant to the Code of Criminal Procedure.

However, in this proceeding as to these complaints, Becerra alleges two separate alleged

errors by the trial court: the denial of his motion for mistrial and the denial of his motion

for new trial. The alleged constitutional and statutory violations serve as the basis for the

trial court's complained-of errors. We will address the issues within the framework of the

motion for mistrial and the motion for new trial.

MOTION FOR MISTRIAL

        Becerra argues that the trial court erred by failing to grant his motion for mistrial

due to the alleged violations of the Texas Constitution and the Code of Criminal

Procedure.         In Trinidad v. State, the Texas Court of Criminal Appeals held that allowing

alternate jurors to be present in the jury room during deliberations did not violate the


Becerra v. State                                                                         Page 5
constitutional prohibition against deliberation by more than twelve jurors. Trinidad v.

State, 312 S.W.3d 23, 28 (Tex. Crim. App. 2010). The court declined, however, to determine

whether the presence of an alternate juror during deliberations violated article 36.22 and

has recently again declined to answer this question even after granting a petition for

discretionary review on its own motion on this very issue. Id. at 29-30; Laws v. State, No.

PD-1124-20, 2022 Tex. Crim. App. LEXIS 83 at *8 (Tex. Crim. App. Feb. 2, 2022).

        Article 36.22 provides that no person is permitted to be with a jury while it is

deliberating, or to converse with a juror about the case on trial except in the presence and

by the permission of the trial court. TEX. CODE CRIM. PROC. art. 36.22. Harm to the accused

is presumed when a juror converses with an unauthorized person about the case. See

Quinn v. State, 958 S.W.2d 395, 401 (Tex. Crim. App. 1997); Castillo v. State, 319 S.W.3d

966, 973 (Tex. App.—Austin 2010, pet. ref'd); Stults v. State, 23 S.W.3d 198, 206 (Tex.

App.—Houston [14th Dist.] 2000, pet. ref'd). If the presumption of harm arises, the State

has the burden to rebut the presumption by showing no injury or prejudice to the

accused. Stults, 23 S.W.3d at 206 (citing Quinn, 958 S.W.2d at 401). However, the

defendant has the initial burden to show that some discussion about the case on trial

occurred between a juror and an unauthorized person. Chambliss v. State, 647 S.W.2d 257,

265-66 (Tex. Crim. App. 1983); Castillo, 319 S.W.3d at 973; Stults, 23 S.W.3d at 206-07. This

would ostensibly include whether or not the alternate juror participated in any facet of




Becerra v. State                                                                       Page 6
the voting. The defendant's burden is not satisfied if there is no showing what a reported

conversation was about. Stults, 23 S.W.3d at 207.

        In relation to the motion for mistrial, it is undisputed that the alternate juror was

with the jury for approximately forty-five minutes before he was discovered and

removed, however, Becerra did not attempt to question any member of the jury or the

alternate juror regarding what had taken place. Without a showing at the time of the

motion for mistrial that the alternate juror had actually participated in deliberations or

communicated with the regular jurors about the case, Becerra had not at that time met

his initial burden to raise a presumption of harm. See Castillo, 319 S.W.3d at 973

(presumption of harm did not arise because defendant presented no evidence that the

alternate jurors conversed with the regular jurors). Because of this, the trial court did not

abuse its discretion by denying the motion for mistrial based on the information it had

before it at the time of its ruling.

MOTION FOR NEW TRIAL

        Becerra also filed a motion for new trial based on the alleged violations of the Texas

constitution and Code of Criminal Procedure and attached an affidavit by one of the

jurors in support of the motion. The juror's affidavit stated:

        My name is [juror]. I was a juror in State of Texas v. Joe Becerra, cause number
        14-03925-CRF-361. During the jury deliberations in the case, the individual
        later identified by the trial judge as the "alternate juror" voted on the verdict
        of "guilty" ultimately returned by the jury. The alternate juror's presence in
        the jury room was not discovered until after the verdict vote was taken on
        guilt by the jury. After this vote, there was a question the jury had
Becerra v. State                                                                            Page 7
        concerning the special issue submitted to the jury by the trial judge and
        when the bailiff appeared to collect the question, the bailiff realized the
        alternate juror was present in the jury room. Thereafter, alternate juror
        participated in the deliberation until the court bailiff came and collected us
        and brought us into the courtroom. After the alternate juror was excused
        the remaining 12 jurors did not revote on the issue of guilt as the verdict
        vote taken while the alternate juror was present in the jury room was
        unanimous.

        The State objected to the admission of the affidavit pursuant to Rule 606(b) of the

Rules of Evidence at the hearing on the motion for new trial, but the trial court overruled

its objection and admitted the affidavit. After hearing the arguments of counsel and

considering the evidence before it, the trial court denied Becerra's motion for new trial

because it found that Becerra had not been harmed by the alleged errors.

        The Court of Criminal Appeals stated in its opinion in this proceeding that:

        [i]n Trinidad, we stated that violations of Article V, Section 13 are jury
        misconduct claims and, as such, should be preserved as jury misconduct
        claims. [Trinidad, 312 S.W.3d] at 28-29. A motion for new trial, supported by
        an affidavit, is the proper method for preserving a jury misconduct error.
        Trout v. State, 702 S.W.2d 618, 620 (Tex. Crim. App. 1985).

Becerra v. State, 620 S.W.3d 745, 749 (Tex. Crim. App. 2021).

        We review a trial court's denial of a motion for new trial under an abuse of

discretion standard. Okonkwo v. State, 398 S.W.3d 689, 694 (Tex. Crim. App. 2013). A trial

court abuses its discretion in denying a motion for new trial only when no reasonable

view of the record could support the trial court's ruling. McQuarrie v. State, 380 S.W.3d

145, 150 (Tex. Crim. App. 2012). A defendant will be granted a new trial "when the jury

has engaged in such misconduct that the defendant did not receive a fair and impartial
Becerra v. State                                                                         Page 8
trial." TEX. R. APP. P. 21.3(g). "To warrant a new trial based on jury misconduct, the

movant must establish not only that jury misconduct occurred, but also that it was

material and probably caused injury." Ryser v. State, 453 S.W.3d 17, 39 (Tex. App.—

Houston [1st Dist.] 2014, pet. ref'd) (citing Bogue v. State, 204 S.W.3d 828, 829 (Tex. App.—

Texarkana 2006, pet. ref'd).

        Generally, "a juror may not testify as to any matter or statement occurring during

the jury's deliberations, the effect the matter had on any juror's mind or mental process,

or how the matter influenced the juror's decision-making." Ryser, 453 S.W.3d at 40.

However, when there is an allegation of juror misconduct, Rule of Evidence 606(b) allows

a juror to testify on whether "an outside influence was improperly brought to bear on any

juror." TEX. R. EVID. 606(b); see McQuarrie, 380 S.W.3d at 154. Then, without delving into

the jury's deliberations, the trial court must conduct an objective analysis to determine

whether there is a reasonable probability that the outside influence had a prejudicial

effect on the "hypothetical average juror." Colyer v. State, 428 S.W.3d 117, 129 (Tex. Crim.

App. 2014). The existence of an outside influence does not result in an automatic reversal,

however. Ryser, 453 S.W.3d at 41. An outside influence is only problematic "if it has the

effect of improperly affecting a juror's verdict in a particular manner—for or against a

particular party." Id. (quoting Colyer, 428 S.W.3d at 129).

        The juror's affidavit indicated that the alternate juror voted during deliberations

during guilt-innocence but was removed from the jury room prior to the return of the


Becerra v. State                                                                       Page 9
ultimate verdict. However, there was nothing included about whether or not the alternate

juror otherwise participated in the deliberations, such as whether the alternate juror

attempted to convince another juror of Becerra's guilt or the effect of some other aspect

of the evidence. Such evidence would have been admissible pursuant to Rule 606(b).

However, the part of the juror's affidavit that related to what transpired after the "outside

influence" of the alternate juror was removed, alleging that a subsequent vote was not

taken was not properly admissible pursuant to Rule 606(b), because it did not involve

evidence regarding the outside influence or its impact on any juror or the deliberations.

        In Trinidad, the Court of Criminal Appeals stated that "[a]s long as only the twelve

regular jurors voted on the verdicts that the appellants received, it cannot be said that

they were judged by a jury of more than the constitutionally requisite number." Trinidad,

312 S.W.3d at 28. That court referred to the verdict that was received as the "ultimate

verdict." See id. The ultimate verdict received by Becerra was voted on by a panel of

twelve jurors, and therefore, we find that in this proceeding there was no violation of

Article V, Section 13 of the Texas Constitution. Additionally, because we have found that

Article V, Section 13 was not violated, we do not find that Article 33.01(a) of the Code of

Criminal Procedure, which codifies Article V, Section 13's requirement of a petit jury of

exactly twelve members, was violated either because only twelve regular jurors voted on

the ultimate verdict that Becerra received, and thus, his jury did "consist" of twelve jurors




Becerra v. State                                                                      Page 10
for purposes of the statute. See TEX. CODE CRIM. PROC. art. 33.01(a) ("[i]n the district court,

the jury shall consist of twelve qualified jurors.").

        As to the other alleged statutory violations, primarily article 36.22 regarding the

presence of outsiders with the jury during deliberations, we have found no authority that

has established a hard rule that the presence of the alternate jurors in the jury room

during deliberations is absolutely improper. Until the Court of Criminal Appeals

determines otherwise, we find that the evidence of the alternate juror's presence and even

initial participation in voting with the jury during deliberations as presented in this

proceeding is not sufficient to constitute a reasonable probability that the alternate juror's

outside influence had a prejudicial effect on the "hypothetical average juror." The verdict

was unanimous on the ultimate verdict received by Becerra by the twelve members of

the jury, and there is nothing in the record to indicate otherwise.

        We do not find that the trial court's denial of the motion for new trial was outside

of the zone of reasonable disagreement, and therefore, there was no abuse of discretion

by the trial court. We overrule Becerra's issues one and two.

CONCLUSION

        Having found no reversible error, we affirm the judgment of the trial court.




                                                   TOM GRAY
                                                   Chief Justice
Becerra v. State                                                                       Page 11
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 1
Affirmed
Do not publish
Opinion delivered and filed April 20, 2022
[CRPM]




1
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


Becerra v. State                                                                                  Page 12